Title: Richard Price to the Commissioners, 18 January 1779
From: Price, Richard
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


     
      London Jany. 18. 1779
     
     Dr. Price returns his best thanks to the Honourable Benjamin Franklin, Arthur Lee, and John Adams Esquires, for conveying to him the resolution of Congress of the 6th. of October last, by which he is invited to become a member of the united States, and to give his assistance in regulating their Finances. It is not possible for him to express the Sense he has of the honour which this resolution does him, and the Satisfaction with which he reflects on the favourable opinion of him which has occasioned it. But he knows himself not to be Sufficiently qualified for giving Such assistance; and he is So connected in this country, and also advancing So fast into the evening of life, that he cannot think of a removal. He requests the favour of the honourable Commissioners to transmit this reply to Congress, with assurances that Dr. Price feels the warmest gratitude for the notice taken of him, and that he looks to the American States as now the hope, and likely Soon to become the refuge of mankind.
    